DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4 and 6-9 are rejected under 35 U.S.C. 102a1 as being anticipated by Scagliarini ‘940.  Scagliarini ‘940 discloses a cap-type vent 1, comprising: a supporting member 15 having one end 17 configured to be coupled to an object to be applied (directly coupled to object 5 or indirectly coupled to vehicle (see para. # 11); a waterproof air-permeable sheet 25 disposed at the other end of the supporting member 15; and a cap housing 3 formed in a cup shape (figures 1-3, 5, 7 and 9) having an opening (at end 7, see figures 1, 3, 7 and 9) formed at one end thereof (figures 1, 3, 7 and 9), the supporting member 15 and the waterproof air-permeable sheet 25 being inserted through the opening (figures 1 and 9), wherein the supporting member 15 is formed with an air circulation hole (air circulation hole is the conduit 30 which penetrates inside the supporting member 15) penetrating the supporting member (para. # 35), and wherein the inner side surface of the cap housing 3 is formed with a fixing rib (43, 44) for fixing the supporting member 15 by contacting an outer sidewall of the supporting member 15 (figures 5-8 and para. # 42).
Regarding claim 2, the cap-type vent of claim 1, wherein a vent hole 40 of the object 5 is inserted into one end of the air circulation hole 30 (figures 1, 3, 5 and 7), and the waterproof air-permeable sheet 25 is disposed at the other end of the air circulation hole (figures 1, 3, 5 and 7).
Regarding claim 4, the cap type vent of claim 1, wherein the supporting member 15 is a pipe shape having both ends opened (figures 1 and 5, open at both ends when sheet is removed).
Regarding claim 6, the cap-type vent of claim 1, wherein the fixing rib (43, 44) is protruded inwards from the inner side surface of the cap housing 3 to fix the supporting member 15.
Regarding claim 7, the cap-type vent of claim 1, wherein a plurality of fixing ribs (43, 44) are formed on the inner side surface of the cap housing 3, and wherein the fixing rib (43, 44) is spaced apart 
Regarding claim 8, the cap-type vent of claim 1, wherein an opening 40 is formed at one end of the fixing rib (43, 44) to form an air pocket into which the outer air flow's.
Regarding claim 9, the cap-type vent of claim 1, wherein the cap housing 3 comprises a guide protrusion (21, 22) formed on the inner bottom surface of the cap housing 3 (figures 1, 4 and 7-8), and wherein the guide protrusion separates the waterproof air-permeable sheet 25 from the inner bottom surface of the cap housing 3 to form an air passage.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scagliarini ‘940. Scagliarini ‘940 discloses the claimed invention except for the teaching that the supporting member is one selected from ethylene propylene rubber (EPDM), thermoplastic elastomer (TPE), and silicone material.
Scagliarini ‘940 discloses that the supporting member is one selected from a rubber material (para. # 30, synthetic rubber).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scagliarini ‘940. Scagliarini ‘940 discloses the claimed invention except for the teaching that the waterproof air-permeable sheet is a non-woven fabric comprising one selected from polyethylene terephthalate (PET), polypropylene (PP), polyethylene (PE), and nylon material.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to substitute the material of the water-proof air-permeable sheet of Scagliarini ‘940 to be a non-woven fabric comprising one selected from polyethylene terephthalate (PET), polypropylene (PP), polyethylene (PE), and nylon material since such a modification would have been an obvious engineering design choice yielding the predictable results of using different materials for efficiently manufacturing the waterproof air-permeable sheet of Scagliarini ‘940.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381.  The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M SEMBER/Primary Examiner, Art Unit 2875